DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's amendments to the claims filed on February 28, 2022 have been received and entered. Claims 268, 298, 324, 328 have been amended, while claims 1-267, 280, 289-290, 293-296, 313-315 have been cancelled. Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are pending in the instant application.

Election/Restrictions
Applicant’s election of claims 191-194 that corresponds to claims 268-298 (group IV) in the reply filed on December 22, 2016 was acknowledged. 
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are under consideration. 
Priority
It is noted that instant application is a continuation application of 13310431, filed on 12/01/2011 that is CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Maintained-Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 268-270, 276-279, 281-285, 288, 291-292, 298-300, 304-308, 311-312, 316-318, 320, 324-325, 328, 338-343, 348-352, 356-357 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74) and Jackson Laboratory Recourse Manual, 2007, 1-29, IDS).
Claim interpretation: It is noted that claims recite one active step of expressing an antibody from a cell comprising nucleic acid encoding said human IgH chain variable region and said human Igk chain variable region and human Igk chain constant region of said antibody, wherein said human IgH chain variable region and said human Igk chain variable region are of a transgenic mouse contacted with said antigen, wherein mouse comprising in its germline a chimeric homozygous immunoglobulin heavy chain locus and a chimeric homozygous immunoglobulin light chain locus. It should be noted that method claims are interpreted to require    human IgH chain variable region and said human IgK chain variable region from a transgenic mouse contacted with said antigen, therefore to the extent prior art teaches the use of similar human IgH chain variable region and said human IgK chain variable region from a transgenic mouse contacted with said antigen, it is applicable to the rejection. The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, as discussed above, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH/IgK chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH/IgK antibody comprising a human IgH/IgK chain variable region and a human IgH/IgK chain constant region.
With respect to claims 268-269, 270, 288, 291-292, 2983-300, 310-312, 317-318, 320, Murphy teaches a method of producing a human antibody, comprising ... (f) growing a cell under conditions such that the cell expresses a human antibody having the human heavy and kappa  light chain variable regions of the hybrid antibody of step ( d) and human heavy and light chain constant regions of step (e), wherein said IgH chain variable region is of a transgenic mouse contacted with an antigen. It is further disclosed that  said mouse comprises genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments  and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci and the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form hybrid heavy chain locus and a hybrid light heavy chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse, whereby the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum (a biological sample) containing a hybrid antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation, wherein the heavy and light chain immunoglobulin constant regions are endogenous mouse heavy and  light chain constant regions (see claim 2 and col. 7, lines 45-57). Murphy further teaches immunoglobulin variable gene locus is a locus selected from the group consisting of a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see col. 6, lines 6-10). In a separate embodiment, Murphy contemplate using the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. Using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies. The cells are grown under the appropriate conditions to express the fully human antibodies, which are then recovered. Variable region encoding sequences may be isolated, for example, by PCR amplification or cDNA cloning. In a preferred embodiment, hybridomas made from transgenic mice comprising some or all of the human variable region immunoglobulin loci (see col. 23, lines 5 to col. 24). 
 In another embodiment, Murphy et al teach the region (IgH or IgL locus) could be modified and replaced using bacterial homologous recombination that could be zero nucleotides in length thus in one embodiment Murphy contemplate inserting human unrearranged heavy chain and light chain variable gene segment by insertion into the original endogenous IgH and IgL chain locus (see col. 12, lines 6-9).
Murphy et al teach a method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody. In another preferred embodiment, the cell described above is a CHO cell (see col. 7, lines 45-60). It is further disclosed that the method of the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see claim 2 and col. 7, lines 45-56). It is further disclosed that the transgenic mouse have  a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (col. 7, lies 13-15) .  Also preferred is a method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col. 7, lines 55-60). Murphy et al teach (b) stimulating an immune response the genetically modified mouse by administering an antigen to the genetically modified mouse; (c) preparing a hybridoma expressing the hybrid antibody from the genetically modified mouse stimulated with the antigen in step (b); (d) isolating DNA encoding the human heavy and light chain Immunoglobulin variable regions of the hybrid antibody from the hybridoma of step (c) (see claim 2 of ‘323). Given that Murphy et al disclose replacing part of endogenous mouse IGH locus with human variable region, it would be implicit that expression of endogenous mouse variable and constant region in said mouse would be reduced and/or prevented (limitation of claim 281).
This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocigene technology (see page 74). Murphy et al disclose that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). The transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is further noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immuno-globulin heavy chain intronic enhancer, E, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56). Stevens discloses a  method that remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74), therefore, expression of IgH heavy chain comprising endogenous mouse variable region implicitly be reduced or prevented.  It is further noted that isolation of homozygous mice and the breeding of mice are also disclosed in various embodiments (see col. 21, lines 54-60, and col. 23, line 22, to col. 24, line 9). Stevens teaches essentially the entire human Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences (see page 74, col. 2, para. 1, figure 2). 

    PNG
    media_image1.png
    349
    514
    media_image1.png
    Greyscale

Regarding claims 276-279, 304-305, 324-325 Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, E, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56). 
Regarding claims 282-284, 306-308, Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). 
Murphy discloses that the production of antibodies to various antigens in nonhuman species initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74).
With respect to claim 285, 309, Murphy disclose transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all he V segments including gene segments V6-1, VI1-1-1, Vl-2, VI11-2-1, Vl-3, V4-4 and V2-5 gene segments (see col. 8, lines 16-22) (also Stevens page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).
Murphy discloses that in situ replacement can be achieved, for example, by “creating an insertion (human variable region gene segments) into the original [mouse IgH] locus” without removing any endogenous mouse IgH DNA (Murphy col. 12, 6-10, ‘323). Such insertion by in situ replacement shifts remaining endogenous mouse variable region DNA upstream of its inserted human IgH variable segments as required by amended claims and new claims. It is emphasized that at least in one embodiment the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA meeting the limitation of the claims. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompass inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus.
Murphy differ from claimed invention by not explicitly disclosing (i). that is mouse capable of breeding with said homozygous mouse to produce subsequent said mouse. 
However, prior art to instant invention, use of mouse homozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding said mouse with a wild-type female mouse or a female mouse that is homozygous or for the human heavy chain sequence and then subsequently breeding with another homozygous by backcrossing would be routine breeding technique known in art to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see 7-8). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens and Jackson Lab to modify the method of expressing antibody from a cells comprising nucleic acid encoding  human IgH chain variable region and human Ig kappa chain  operably linked to a human IgH human constant region and human Igk constant region, wherein said  IgH chain variable region and human Ig kappa chain  are isolated from  the  transgenic mouse as disclosed in Murphy and Stevens  and such would be obvious modification of known method of isolating the DNA encoding the variable regions of the heavy and kappa light chains of the antibody; c) operably linking the DNA encoding the variable regions of  DNA encoding the human heavy and kappa light chain constant regions in a cell capable of expressing active antibodies as in Murphy, with a reasonable expectation of success, at the time of the instant invention, in the method making said mouse as disclosed in Murphy. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that the method as claimed do not require mouse or the breeding step and therefore the claimed method do not distinguish the variable region gene segment of prior art and one disclosed in the instant application. To the extent, human IgH chain variable region and human IgK chain variable region isolated from the mouse of Murphy and Stevens is similar to one required in the instant claim, it is applicable to the rejection. Further one or ordinary skill in the art reviewing Murphy would have concluded that Murphy expressly refers to the production and maintenance of a breeding mouse colony, including both male and female mice that are homozygous for the heavy chain modification and are able to breed to each other to generate “homozygous” offspring (see col. 25, lines 32-35).  One of skill in the art would have been expected to have a reasonable expectation of success because  prior art successfully reported use of mice with humanized immunoglobulin variable region loci produced by targeted DNA engineering methods at the endogenous Ig loci are used in the production of fully human antibodies by expressing in CHO cells by joining the human variable regions which are isolated from the mouse with human constant regions as evident from the teaching of Murphy and Stevens .  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 268, 271-275,  282, 297-298, 319, 320-323, 328-350 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Tanamachi et al (W02007/117410, IDS),  Jackson Laboratory Recourse Manual, 2007, 1-29, IDS) Aguilera et al (EMBO 4(13B): 3689-3693, 1985),  Tanamachi et al (W02007/117410, IDS) as evidenced by Adams (Genomics. 2005 December; 86 (6):753-8, IDS), Retter et al (J Immunol 2007; 179:2419-2427),  Ravetch et al (Cell, 1981, 27 583-591).  
The teaching of Murphy, Stevens, Jackson have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing (i) wherein said human JH gene segments comprises a 3’ JH gene segment, and said 3’ JH gene segment is contiguous with a truncated human IgH JC intron, and said truncated human IgH JC intron is contiguous with a truncated mouse IgH JC intron at a human/mouse IgH chimeric junction upstream of said IgH enhancer, and wherein said human 3’ Jk gene segment being contiguous with a truncated human IgK JC intron which is contiguous with a truncated mouse IgK JC intron comprising a kappa chain locus enhancer., and (ii) wherein said human 3’-JH and/or JK JCis less than 2 kb upstream of said chimeric IgH/IgK junction.
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). Lefranc teaches in an Immunoglobulin Facts Book that is a "compendium of the human germline immunoglobulin genes which are used to create the human antibody repertoire" (page 3). The combination of reference differs from claimed invention by not explicitly disclosing chimeric JC intron comprising human JC intron contagious with truncated mouse JC intronic intron. 
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch (see figure 10) who reported the sequence for mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in Murphy must necessarily contain first few nucleotide or 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim. Tanamachi further discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse p switch region and a mouse p constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) (limitation of claims).  
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tanamachi, and  Adams to modify the method of isolating a antigen specific antibody  comprising human Ig variable region and a human IgH constant region  using the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.   It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a IgK JC intron comprising a 782bp of truncated mouse IgK intron DNA upstream of the enhancer as required by claims 297 and 328 for initiation of recombination and expression for the hybrid Igk locus, with reasonable expectation of success. One of skill in the art would have been expected to have a reasonable expectation of success because (i) prior art reported that immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation (see Tanamachi).  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 268, 285-287, 298, 309-310, 320, 326-328, 328, 353-355 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541),  Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Jackson Laboratory Recourse Manual, 2007, 1-29, IDS) as applied above for claims 268, and further in view of Lefranc et al (Experimental and Clinical Immunogenetics, 2001;18:161–174, IDS).
The teaching of Murphy, Stevens have been described above and relied in same manner. The combination of references  differ from claimed invention by not explicitly disclosing mouse germline in said unrearranged human Igk V k  gene segments comprise human V4-1, V5-2, V7-3, V2-4, V1-5, V1-6, V3-7 and V1-8 gene segments.
The limitation of claims 285-287, 309-310, 326-328, 353-355 would be implicit to the teaching of Murphy who in one embodiment contemplated replacing all of unrearranged  mouse heavy and light chain variable region gene segment with corresponding human counterpart and therefore the unrearranged human IgH VH gene segments disclosed in Murphy must necessarily comprise human V6-1, Vll-1-1, V1-2, Vlll-2-1, V1-3, V4-4 and V2-5 gene segments and unrearranged human Igk V k  gene segments comprise human V4-1, V5-2, V7-3, V2-4, V1-5, V1-6, V3-7 and V1-8 gene segments as evidenced by Lefranc et al (see table 1, fig. 1-2). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens and Lefranc to enhance the rearrangement of hVDJ/hVJ regions with endogenous CH/C regions when producing chimeric antibodies expressed in a cell by using the transgenic mice by positioning the human kappa gene segment upstream of endogenous light chain locus enhancer sequence, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because Murphy and Lefranc disclose human heavy chain IgH and human  variable (hV) sequences from an endogenous mouse heavy and light chain locus, and the use of targeting vectors to create a modified mouse heavy and light chain locus () using contiguous gene segments known in prior art for said gene segment that are operably linked to the endogenous mouse light chain constant gene and enhancers (Cand E).  One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported using genetically modified mouse expressing human heavy chain variable region and human kappa variable sequence form an endogenous mouse heavy and light chain locus for production of hybrid antibody in response to an antigen as evident from the teaching of Murphy. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 268, 283-284, 298, 307-308 , 328, 351-352 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541),  Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  and Jackson Laboratory Recourse Manual, 2007, 1-29, IDS) as applied above for claim 268, 298, 328 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
The teaching of Murphy, Stevens have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing providing a pharmaceutical composition comprising said antigen-specific antibody and a pharmaceutically acceptable carrier or excipient, further comprising providing said antibody or antigen-binding fragment thereof to a human subject, said antigen-specific antibody or antigen binding fragment thereof is a monoclonal antibody, a domain antibody or a neutralizing antibody, or antigen binding fragment thereof.
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies suggesting that the B-cells of transgenic mouse disclosed in Murphy that is exposed to an antigen would inherently express antibody. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be isolated and linked to desirable isotypic constant regions of the heavy chain and light chain. Such an antibody protein may be produced in a cell, such as a CHO cell. Alternatively, DNA encoding the antigen-specific chimeric antibodies or the variable regions of the light and heavy chains may be isolated directly from antigen-specific lymphocytes (see col. 10, lines 7-24).
Regarding claims 283, 307, 351, Stevens et al teach a pharmaceutical composition comprising the antibody or antigen-binding fragment produced by method of and a pharmaceutically acceptable carrier, example 1, claim 4). With respect to claims 284, 308, 352, Stevens teaches that the method comprises administering an antibody or antigen-binding portion thereof, to a human subject suffering from a disorder that is ameliorated by inhibition of hIL-4 or hIL-4/hIL-13 activity (see col. 5, lines 55-58). Stevens et al teach providing an antibody or antigen-binding fragment that specifically binds hIL-4R (see claims and col. 1, lines 56-57).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, and Stevens (2) to produce antigen binding fragment using transgenic homozygous mouse of Murphy, Stevens, by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens (2), with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens (2) successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
	Applicant disagree with the rejection arguing that Murphy does not teach creating an insertion of human VH or VL gene segment without a replacement of endogenous IgH chain locus. Murphy clearly requires insertion of DNA with concomitant removal of DNA for the act of “replacement”. Applicant notes that this section of the Murphy patent refers to many uses for which LTVECs. Applicant emphasizes that ‘323 insertion only is not taught, rather with respect to chimeric IgH loci, Murphy teaches replaced and direct substitution. Applicant continue to argue that all three independent method claims, (claims 268, 298 and 328), recite a transgenic mouse that "(i) is capable of breeding with a said transgenic mouse to produce subsequent generation mice". Applicant's instant claims require each mouse of the breeding pair be homozygous at the IgH locus, Murphy does not teach a transgenic mouse homozygous at the IgH locus, as claimed, that is capable of breeding with a said transgenic mouse to produce subsequent generation mice.  Applicants’ arguments have been fully considered, but are not found persuasive.
	In response, it should be noted that claims recite a single method step of expressing an antibody or antigen binding fragment thereof from a cell comprising nucleic acid encoding said human IgH chain variable region and said human Igk chain variable region and human Igk chain constant region of said antibody, wherein said human IgH chain variable region and said human Igk chain variable region are of a transgenic mouse contacted with said antigen. The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, as discussed above, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy/kappa chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH/IgK chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH/IgK antibody comprising a human IgH/IgK chain variable region and a human IgH/IgK chain constant region, nor the thus-obtained antigen-specific IgH/IgK antibody fragment comprising a human IgH/IgK chain variable region. 
	In response to applicant’s argument that Murphy do not teach creating an insertion of human VH or VL gene segment without a replacement of endogenous IgH chain locus, it is noted that Murphy teach a mouse whose endogenous mouse IgH variable region DNA is “in situ replaced,” “in whole or in part,” with corresponding human IgH variable region DNA (see col. 6, lines 18-19, 64-67) (emphasis added). Applicant in part is correct in asserting that Murphy teaches that in situ replacement refers to a positional replacement (replacement and/or substitution in whole or part) that is insertion of human variable region gene segments at the site previously occupied by the mouse variable region sequences so that the human variable region gene segments functionally replace the corresponding mouse variable region gene segments and are able to join with the endogenous mouse constant regions. Thus, the mouse disclosed in Murphy, part of the endogenous mouse IgH/IgK variable region DNA is replaced and part of the endogenous mouse IgH/IgK. Additionally, Murphy in a separate embodiment also disclose that human DNA can be inserted into a mouse genome without any deletion of mouse DNA or “The region to be modified and replaced using bacterial homologous recombination can range from zero nucleotide in length (creating an insertion into the original locus) to many tens of kilobases (creating a deletion and/or a replacement of the original locus)” (see col. 12, lines 7-10). Thus, when zero nucleotides of mouse immunoglobulin heavy chain locus DNA are removed, in situ replacement involves only insertion of human variable region gene segments. Applicant should further note that MPEP §2143.01 states, “the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  One of ordinary skill in the art would have concluded that the human sequence insertion would shift the remaining mouse IgH variable region DNA in the insert embodiments because the inserted human sequences would be the exact same length as the part of the mouse DNA that they replace. Further, it would have been obvious to one of ordinary skill in the art that in situ replacement involving insertion of human variable region DNA and deletion of a part of the endogenous mouse variable region DNA would cause the remaining part of the mouse IgH variable region DNA to move along the chromosome away from its native position particularly since lengths of corresponding stretches of mouse and human IgH variable region DNA are different length.  In view of foregoing, limitation of claimed invention that requires “all or part of mouse IgH variable region DNA” is consistent with two different embodiments disclosed in Murphy.
	In response to applicant’s argument pertaining to the breeding limitation, as stated in previous office action, applicant fails to provide evidence and/or argument to provide any nexus between human IgH chain variable region and human IgK chain variable region from the transgenic mouse of Murphy and Stevens to recited phenotype of capable of breeding limitation. Applicant fails to provide a clear, precise, and explicit structure/function nexus regarding human V region repertoire achieved per the at least one human V gene segments, the at least one D gene segments, and the at least one J gene segments recited in independent Claims as compared to the human V region repertoire achieved by Murphy et al. Indeed, the Examiner has previously stated in this application that “[s]hould applicant amend the instant claim to recite the step of immunizing the mouse previously allowed mouse or mouse that are capable of breeding with another said mouse with an antigen prior to steps of expressing the humanized antibody from a first cells, instant obviousness rejection may be overcome (emphasis added). Murphy and Stevens both teach the transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy/kappa chain locus that may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g.by cDNA cloning or PCR amplification (col. 24). Thus, the cDNA of Murphy and/or Stevens encoding the human IgH/IgK variable region is structurally indistinguishable from the instantly recited nucleic acid encoding the human IgH/IgK variable region.
	On pages 22-26, 28-29,33-35 and 50-51 of the applicant’s argument, applicant assert that independent claims mouse that “(i) is capable of breeding with a said transgenic mouse to produce subsequent generation mice”, wherein a “subsequent generation mouse comprises in its germline a said chimeric homozygous IgH locus; and wherein said subsequent generation mouse is capable of breeding with a said transgenic mouse to produce further subsequent generation mice”. Applicant in part rely on post filing art of Macdonald (US 20120322108), mice generated by the method described in Murphy "lack the ability to express any functional ADAM6 protein, and exhibit a defect in the ability of the mice to mate and to generate offspring" (US 20120322108, at paragraph [0208]). Macdonald states that as a consequence, when mouse VH and/or DH segments are deleted or replaced, "there is a high probability that a resulting mouse will exhibit a severe deficit in fertility”. (US 20120322108, at paragraph [220]). MacDonald notes in particular the fertility defect of the Murphy mice is due to lack of the Adam6 genes. Stevens does not teach or suggest mating a mouse homozygous for the IgH (and Ig«) loci with another mouse homozygous for the IgH (and Igk loci), as required by the instant claims. Therefore, Stevens does not provide the instantly recited breeding limitation missing from Murphy. Given that the mice comprising a homozygous chimeric IgH locus taught by Murphy cannot breed with each other, and notwithstanding the disadvantages of the proposed multi-step breeding method over the instantly recited single step breeding method, Applicant notes that the Jackson Laboratory Recourse Manual disclosure of a set of alternate method steps other than the method step instantly recited does not support an obviousness rejection of a method claim. Therefore, the Jackson Laboratory Recourse Manual does not provide the instantly recited breeding limitation missing from Murphy. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response, applicant should note that claimed method steps do not require mating a mouse homozygous for the IgH (and Igk) loci with another mouse homozygous for the IgH (and Igk loci) as argued by the applicant. As noted above, claims merely recite a single method step of expressing an antibody or antigen binding fragment thereof from a cell comprising nucleic acid encoding said human IgH chain variable region and said human Igk chain variable region and human Igk chain constant region of said antibody, wherein said human IgH chain variable region and said human Igk chain variable region are of a transgenic mouse contacted with said antigen. The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, as discussed above, the recitation of a process limitation in the claims. The method as such do not require breeding limitation. Further, in the previous office action provided evidence as summarized the reference of Voronina et al (Biology of Reproduction 100(3): 686-696, 2019, cited as pertinent art without relying on rejection), who teaches "generating Adam6-deficient (Adam6-/-) mouse lines" (page 687, col. I), showing homozygous breeding line, and thus necessarily fertile and "functional to breed to another said mouse to produce progeny" in absence of ADAM6.. Additionally, the claims are directed to methods of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human IgH variable (V) region and a human IgH constant (C) region, the method comprising the positively recited step of "expressing said antibody ... from a cell" (Claim 238, 298 and 328). The human IgH variable (V) region having originated from the human/mouse chimeric IgH locus of Murphy et al is structurally indistinguishable from the instant claims. Applicant's argument evidences that antigen specific antibody or antigen binding fragment thereof, comprising a human IgH variable (V) region and a human IgH constant (C) region thus-obtained from per the method of Murphy et al is structurally indistinguishable from the claims which is now claimed. There is no evidence and/or argument on record that establish distinction of human IgH chain variable region and said human IgH/IgK chain variable region from the transgenic mouse contacted with an antigen as disclosed in Murphy to one disclosed in the instant application. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claims require method of mating a mouse homozygous for the IgH (and Igk) loci with another mouse homozygous for the IgH (and Igk loci), express any functional ADAM6 protein, male mouse or female) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (supra). Thus, the cDNA of Murphy et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited nucleic acid encoding the human IgH variable region.
	On pages 30-32, 48-49 of the applicant’s argument, applicant continue to argue that claims do not recite any specific mouse strain. Applicant does not see where Murphy teaches a chimeric IgH comprising a truncated human JC intronic DNA. The only explicit reference to human JC intronic DNA is illustrated in Figure 4A, where it appears that full length human JC intron is present followed by a full-length mouse JC intron. Since both mouse and human JC intronic DNA is truncated, Applicant does not see the basis for the conclusion in the above excerpt from the Office Action that “the JC intron disclosed in Murphy must necessarily contain first few nucleotides or 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim”. Applicant acknowledges that the first 12 nucleotides of the human IgH JC intron are identical to the first 12 nucleotides of the 129/sv mouse strain IgH JC intron. However, Applicant cannot agree with the statement in the Office Action on page 10 that “[T]herefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide)”. Further, Applicant does not see where Murphy discloses a mouse comprising a chimeric IgH locus where the mouse JC intron is that of the mouse 129/sv strain. Without a teaching of mouse strain 129/sv JC intronic DNA, Murphy does not teach or suggest a chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide) as proposed by the Office Action. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument pertaining to "truncated JC intron ", it is emphasized that the phrase reasonably encompasses a single or few nucleotide differences. Neither the instant application, nor the prior art provide evidence that the loss of a single or few nucleotides in the mouse JC intron necessarily and predictably changes the resulting structure or affect the resulting phenotype of the mouse. One of ordinary skill in the art would recognize the technical concept that a human/mouse chimeric J/C intron that may be created so as to join human IgH V, D, and IgK VJ region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH/IgK constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al as agued by applicant ), entirely human (Stevens, as argued by applicant) or truncated mouse JC intron (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07. This further emphasizes the scientific irrelevance of the chimeric comprising truncated mouse J/C intron feature.
 In response to applicant’s argument relying on figure 4 of Murphy to illustrate precise insertion of human VDJ DNA into the mouse immuno-globulin locus region at a single position immediately adjacent to the mouse J segments, it is emphasized that “immediately adjacent” in Murphy is not understood as requiring nucleotide level precision so that the J/C intron of Murphy includes each and every nucleotide of the mouse J/C intron. In fact, Murphy does not exclude or discredit the presence of human intronic DNA in the LTVEC1 construct or its mice, and nowhere teach or suggest that the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1 or its mice. The phrase “immediately adjacent to” in the disclosure of Murphy refers to the homology arms of the targeting vector without specifically addressing whether or not human intronic DNA is present. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Examiner in part would agree that Murphy do not explicitly disclose that human intronic DNA is included in the chimeric JC intron. However, a “large human insert” of LTVEC1 contained the “entire human DJ region” would suggest one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH/Igk locus of Murphy’s mice, included at least some human intronic DNA to ensure that “entire [human] DJ region” is included as suggested by Murphy. One of ordinary skill in the art among many possibilities to construct the targeting vector could have pursued the option to include human DNA downstream of the 3' human JH gene segment so as to avoid the possibility of not including nucleotides adjacent to the 3ꞌ human J gene segment, which might be functionally important. Therefore, one of ordinary skill in the art would not have cleaved right next to the 3ꞌ JH/k gene segment when excising the human IgH VDJ/Igk VJ kappa region from a human chromosome, but rather would have placed downstream of the 3' human JH gene segment in the human J/C. Absent evidence of any unexpected result from the chimeric junction between human and mouse intronic DNA (extent of truncated mouse and human JC intron) having any effect on the functional properties. The requirement that the chimeric junction be located at a position of less than 1 kb downstream of the 3' human JH gene segment is thus merely a design choice that would have been well-known and readily available to an artisan. Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Furthermore, one of ordinary skill in the art would recognize that there are only two options when creating a chimeric human/ mouse JC intron, to wit, the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH/JK gene segments into the transgenic IgH/K locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success.
In response to Applicant’s argument that none of the reference teach a chimeric IgH locus where the mouse JC intron is that of the mouse 129/sv strain, it appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole. In the instant case, Examiner has provided the reference of Adam et al who provide explicit motivation to one of ordinary skill seeking to use genetically modify ES cell clones from 129 strain mouse. The method disclosed in Murphy require multiple rounds of manipulation of ES cells and an S cell from 129 strain mouse could be genetically modified through multiple rounds without the need to test the germ line potential of the ES cell line. These cells are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. It is in this context, it should be noted that previous office action explicitly stated that instantly recited human/mouse chimeric intron merely requires a single nucleotide of human origin. As acknowledged by applicant and to those skill in the art that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical. Therefore, analyzing the genome of mouse disclosed in Murphy, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Further, applicant should note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). It is in this context, Examiner had stated Applicant has provided no objective evidence that the presence a single nucleotide of adenosine (A), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single adenosine (A) nucleotide of "mouse origin". Likewise, Applicant has not provided objective evidence that the presence/absence of few nucleotide (single or dinucleotide) motif of "human origin" at the human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide. Rather, the structural domain of the endogenous mouse mu enhancer was recognized by the ordinary artisan to be structurally distant from the 5' boundary of the J/C intron (see Aguilera et al, Figure 1).
	On pages 39-45 of the applicant’s argument, applicant re-iterates and relies on their previous arguments that have been discussed in preceding section on pages 14-16. The arguments are substantially the same as those addressed in the foregoing response.
Briefly, applicant argues that mouse disclosed in Murphy et al contains loss of the Adam6 genes is evident in the process taught by Murphy to make the mouse. Applicant argues that one of skill in the art follows the sequential LTVEC replacement steps, such a Murphy mouse could not contain “part of’ the mouse IgH variable region and still be also be capable of breeding with another said transgenic mouse to produce subsequent generation mice (as homozygous IgH X homozygous IgH crosses), as required by the instant claims. Thus, the limitation of claimed invention that requires "all or part of mouse IgH variable region DNA” is NOT consistent with the teaching of Murphy. Applicant continue to argue that the structure of the VH region of the chimeric IgH locus of the mouse taught by Murphy which lacks endogenous Adam6 genes provides a phenotypic difference in fertility from the mouse recited in the instant claims. Thus, one of skill at the time of the invention could not have been certain that there would not be other phenotypic differences generated by a difference in the VH region genomic structure, including differential relative expression of VH region gene segments. Applicant further notes that the wording of “wherein said transgenic mouse is capable of breeding with a said transgenic mouse’, requires a fertile male mouse as well as a fertile female mouse. Applicant further argues that expert declaration by Dr. Friedrich is not a case of surprising results because there was no indication that the mouse would not be able to breed. There would have been no reason to expect that the addition at the endogenous mouse IgH locus of human VH region gene segments (which do not contain ADAM6 genes) would affect fertility. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response to applicant’s argument that loss of ADAM6 in mouse of Murphy would make said mouse infertile, applicant should note that claimed method do not necessarily recite presence and/or loss of ADAM6. In the previous office action Examiner has provided evidence as summarized the reference of Voronina et al (Biology of Reproduction 100(3): 686-696, 2019, cited as pertinent art without relying on rejection), who teaches "generating Adam6-deficient (Adam6-/-) mouse lines" (page 687, col. I), showing homozygous breeding line, and thus necessarily fertile and "functional to breed to another similar mouse to produce progeny" even in absence of ADAM6. Further, as noted above, the method steps as such do not require breeding limitation. In the instant case, claims merely recite a single method step of expressing an antibody or antigen binding fragment thereof from a cell comprising nucleic acid encoding said human IgH chain variable region and said human Igk chain variable region and human Igk chain constant region of said antibody, wherein said human IgH chain variable region and said human Igk chain variable region are of a transgenic mouse contacted with said antigen. The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, as discussed above, the recitation of a process limitation in the claims. Applicant fails to provide evidence that  the repertoire of V regions of the instant claims differs from Murphy et al because of chimeric human/mouse JC intron comprising a truncated mouse IgH JC intron or because mouse is capable of breeding. In the instant case, the  repertoire of V regions appears to be predicated solely upon the presence of the human IgH V, D, and J gene segments.
	One pages 46-49 of the applicant’s argument, applicant assert that that the test of obviousness is not whether a truncated mouse JC intron would functionally affect the human IgH variable gene segment from the mouse. Applicant argue that the test for obviousness is whether one of skill at the time of the invention could have reliably predicted that modifying the chimeric Ig locus of Murphy would not alter its function. Applicant notes that many more regulatory functions exist for antibody production in addition to Emu and splice sites, and that the full extent of regulation sequences and processes of the complex regulation of an Ig locus (wild type or chimeric) were not well established at the time of Applicant’s invention. As evidence of this unpredictability, Murphy teaches not to disrupt the mouse JC intron component of the chimeric IgH. Applicant argues that the genome of the mouse disclosed in Murphy could not be interpreted as “chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide)’, as asserted by the Office Action. the genome of the mouse disclosed in Murphy could NOT be interpreted as “chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide)’, as asserted by the Office Action. Applicant continue to argue that Murphy teaches maintaining the entire mouse JC intron, and “precise replacement of all or part of mouse heavy chain locus variable region (VJ) with its human counterpart”, modifying the Murphy mouse by replacing its full length mouse JC intronic DNA downstream of the most 3’ J gene segment with a chimeric JC intron in which the mouse component of the JC intronic DNA downstream of the most 3’ J gene segment is truncated with respect to wild type, teaches away from and changes the principle operation of the primary reference (Murphy). Applicants’ arguments have been fully considered, but are not found persuasive.
	In response, the instantly recited human/mouse chimeric intron merely requires a single or few nucleotides of human origin. As acknowledged by applicant and to those skill in the art that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical. Therefore, analyzing the genome of mouse disclosed in Murphy, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Further, applicant should note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). The claims as such do not require any specific truncation and/or sequence that are critical to the resulting outcome. Applicant has provided no objective evidence that the presence a single nucleotide of adenosine (A), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single adenosine (A) nucleotide of "mouse origin". Likewise, Applicant has not provided objective evidence that the presence/absence of few nucleotide (single or dinucleotide) motif of "human origin" at the human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide Murphy et al and the van Dijk Declaration both emphasize  to the requirement by Murphy to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". In fact, this concept was known several decades back as evident from the teaching of Wagner et al who successfully demonstrated the ability of the ordinary artisan to express human IgH V, D, and J gene segments from a chimeric mouse IgH locus comprising a human/mouse chimeric JC intron. It is further disclosed in prior art that the distance between the 3 '-most JH gene segment to the truncated mouse intron sequence is essentially about 1kb (Wagner et al, Nucleic Acids Res. 22(8): 1389-1393, 1994; Figure 1, cited as evidence without relying on the rejection). As stated in previous office action, instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated that encompass only be missing a single nucleotide from the mouse JC intron. The transgenic mouse of instant invention, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain.
	Further, Murphy does neither forbids, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al merely discloses the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron.  The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that
knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.  It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 

Maintained - Double Patenting
Claims 298-312, 316-318 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 14-15, 17-24, 26-35 of copending Application No. 14040405.
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 9-11, 15-16, 18-25 of copending Application No. 14056434. 
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-14, 16-21, 23 of copending Application No. 14056700.
Claims 268-288, 291-292, 297-314 and 315 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22, 24-33 of copending Application No. 15214963.
Applicant’s amendments to the claims deleting the inversion of locus necessitated new grounds of rejection that are presented as follows:
Claims 298-312, 316-318 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177 (Application No. 13416684).  In the instant case, the method of instant application encompass the use of the mouse specifically claimed in ‘177.
Claims 298-312, 316-318 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  
Claims 298-312, 316-318 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of copending Application No. 14137902 (US Patent no 9434782).  
Claims 298-312, 315-318 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of copending Application No. 15383188.  
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21, 23-29 of copending Application No. 15232122.  
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25  of USP 10064398, (Application No. 14516461).  
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357  areprovisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26, 47-52 of copending Application No. 14040427.  
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of USP 9504236. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘236.
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of USP 10165763. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘763.
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 14-21 of copending Application No. 15251969
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-25 of copending Application No. 15388101.  
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimericimmuno-globulin (Ig) locus.
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 16870413. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 25-28 of copending Application No. 15369595. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 268-279, 281-288, 291-292, 297-312, 316-356 and 357 are remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353.  

Response to argument
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and applications as discussed supra. Thus the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacDonald et al (USPGPUB20110145937, dated 06/16/2011, effective filing date 12/10/2009) Bono et al (J. Mol. Biol. (2004) 342, 131–143, IDS),Lefranc et al (Immunoglobulin Facts Book. London: Academic Press, 2001.1-102, IDS) McWhirter et al (U.S. PGPUB. 2011/0195454).
Green (J. Immunol. Methods 231: 11-23, 1999; IDS) teaches  transgenic mouse encoding human IgH loci comprising human IgH variable (V) region gene segments, human IgH D gene segments, and human IgH J gene segments (Figure 2) naturally produce a large panel of antigen specific antibodies specific for said antigen (Abstract).
Voronina et al (Biology of Reproduction 100(3): 686-696, 2019, IDS) teaches generating Adam6-deficient (Adam6-/-) mouse lines" (page 687,  col. 1).
Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994) teach that  3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer  (Figure 1, HulgH configuration).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632